*442OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed, on the law, and parking summons dismissed.
The parking summons in the case at bar is akin to appearance tickets issued in accordance with CPL 150.10 and 150.20. An appearance ticket, however, is not an accusatory instrument, and its filing does not give a criminal court jurisdiction over the defendant. CPL 150.50 requires that prior to the return date of an appearance ticket a legally sufficient information or misdemeanor complaint shall be filed. Upon failure to file with the court a proper accusatory instrument, the doctrine of stare decisis mandates reversal and dismissal of the summons (see, People v Cooperman, NYLJ, Jan. 17, 1989, at 26, col 4 [App Term, 9th & 10th Judicial Dists]).
DiPaola, P. J., Stark and Collins, JJ., concur.